NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIMMY C. MOORE,                                 No.    18-35878

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00229-BLW

 v.
                                                MEMORANDUM*
CORIZON HEALTH SERVICES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Idaho state prisoner Jimmy C. Moore appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Colwell v. Bannister, 763 F.3d 1060, 1065 (9th Cir. 2014). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because Moore failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in the treatment of pain in Moore’s knee and shoulders.

See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official

acts with deliberate indifference only if he or she knows of and disregards an

excessive risk to the prisoner’s health; deliberate indifference is a high legal

standard; medical malpractice, negligence, or a difference of opinion concerning

the course of treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Moore’s motion to

extend discovery because Moore failed to establish good cause. See Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992) (district court

has broad discretion to manage its docket; moving party must demonstrate “good

cause” to modify pretrial scheduling order); see also Ghazali v. Moran, 46 F.3d 52,

54 (9th Cir. 1995) (“Although we construe pleadings liberally in their favor, pro se

litigants are bound by the rules of procedure.”). To the extent that Moore’s motion

to extend discovery may be construed as a request to take discovery in order to

oppose summary judgment, Moore failed to comply with the requirements of

Federal Rule of Civil Procedure 56(d). See Fed. R. Civ. P. 56(d); Tatum v. City &

County of San Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (a party seeking


                                           2                                       18-35878
additional time for discovery is required to “identify by affidavit the specific facts

that further discovery would reveal, and explain why those facts would preclude

summary judgment”).

      The district court did not abuse its discretion by denying Moore’s motion to

appoint counsel because Moore failed to demonstrate exceptional circumstances.

See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting forth standard of

review and requirements for appointment of counsel).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Moore’s request to strike the answering brief in part or in full, set forth in his

reply brief, is denied.

      AFFIRMED.




                                           3                                      18-35878